ON SUGGESTION OF ERROR.
On the former consideration and decision of this case by this court, it was with great doubt and reluctance that I *Page 100 
gave my assent to the constitutionality of section 1762, Code of 1906, section 2098, Hemingway's Code. Upon a reconsideration of the question on suggestion of error, I am now convinced, beyond any reasonable doubt, that the statute in question violates section 26 of our Constitution. Therefore, I join in Judge ETHRIDGE'S dissent handed down on the first hearing. It follows, of course, that I think the suggestion of error ought to be sustained.